
	

113 HR 1021 IH: Land Acquisition to cut National Debt Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1021
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide that there shall be no net increase in the
		  acres of certain Federal land under the jurisdiction of the Bureau of Land
		  Management, the National Park Service, the United States Fish and Wildlife
		  Service, or the Forest Service unless the Federal budget is balanced for the
		  year in which the land would be purchased.
	
	
		1.Short titleThis Act may be cited as the
			 Land Acquisition to cut National Debt
			 Act or the LAND
			 Act.
		2.Department of the
			 interior land acquisition
			(a)In
			 generalThe Secretary of the Interior may not use Federal funds
			 to purchase land that would result in a net increase of land acreage that would
			 be under the jurisdiction of the National Park Service, the United States Fish
			 and Wildlife Service, or the Bureau of Land Management unless the Federal
			 budget is balanced for the year in which the land would be purchased.
			(b)Duck stamp
			 fundsSubsection (a) shall not apply to land purchased with funds
			 made available through the sale of Federal Migratory Bird Hunting and
			 Conservation Stamps.
			(c)EasementsSubsection
			 (a) shall not apply to easements acquired by the Secretary of the Interior to
			 facilitate management of Federal lands.
			3.National forest
			 system land acquisition
			(a)In
			 generalThe Secretary of Agriculture may not use Federal funds to
			 purchase land that would result in a net increase of land acreage included in
			 the National Forest System unless the Federal budget is balanced for the year
			 in which the land would be purchased.
			(b)EasementsSubsection
			 (a) shall not apply to easements acquired by the Secretary of Agriculture to
			 facilitate management of Federal lands.
			
